          Case 2:18-cv-00198-GMN-VCF Document 124 Filed 04/24/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      ERNEST JORD GUARDADO,
4
                           Plaintiff,
5                                                         2:18-cv-00198-GMN-VCF
      vs.                                                 ORDER
6     STATE OF NEVADA, et al.,
7                          Defendants.
8           Before the court are Plaintiff’s Motions for Copy (ECF NO. 120 and 123).
9           Plaintiff is requesting a copy of his response to the motion for summary judgment (ECF NO. 117)
10   and Notice re Defendant’s Failure to Comply (ECF NO. 122).
11          He is under lockdown and has not been able to access the law library to make copies. Id.
12          Accordingly,
13          IT IS HEREBY ORDERED that Plaintiff’s Motions for Copy (ECF NO. 120 and 123) are
14   GRANTED.
15          The clerk’s office is directed to mail Plaintiff a copy of ECF NO. 117 and 122.
16          DATED this 24th day of April, 2020.
                                                                _________________________
17
                                                                CAM FERENBACH
18                                                              UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
